             Case 1:19-cv-01634-JDP Document 11 Filed 06/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL STANFORD,                                  Case No. 1:19-cv-01634-JDP

10                  Plaintiff,
                                                        ORDER TO SHOW CAUSE WHY THIS
11          v.                                          CASE SHOULD NOT BE DISMISSED FOR
                                                        FAILURE TO PROSECUTE, FAILURE TO
12   L. SANTILLAN, et al.,
                                                        STATE A CLAIM, AND FAILURE TO
13                  Defendants.                         COMPLY WITH A COURT ORDER

14                                                      FORTY-FIVE DAY DEADLINE

15

16         Plaintiff Michael Stanford is a state prisoner proceeding without counsel in this civil
17   rights action brought under 42 U.S.C. § 1983. Plaintiff’s complaint was screened on March 30,
18   2020, and plaintiff was ordered to file a first amended complaint within sixty days. See ECF
19   No. 10. Plaintiff has not yet done so.
20         To manage our docket effectively, we impose deadlines and require litigants to meet
21   those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may
22   dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.
23   Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our
24   sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at
25   least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has
26   a duty to administer justice expeditiously and avoid needless burden for the parties. See
27   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.
28


                                                    1
               Case 1:19-cv-01634-JDP Document 11 Filed 06/17/20 Page 2 of 2


 1            We will give plaintiff an opportunity to explain why the court should not dismiss his

 2    case for failure to prosecute and failure to state a claim. Plaintiff’s failure to respond to this

 3    order will constitute another failure to comply with a court order and will result in dismissal of

 4    this case. Accordingly, plaintiff must show cause within forty-five days of the date of entry of

 5    this order why the court should not dismiss his case for failure to state a claim and failure to

 6    prosecute. Should plaintiff wish to continue with this lawsuit, plaintiff should also file a first

 7    amended complaint.

 8
     IT IS SO ORDERED.
 9

10
     Dated:      June 16, 2020
11                                                         UNITED STATES MAGISTRATE JUDGE
12

13    No. 205.
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
